DAUKSCH, Judge.
This is before the court upon a petition for writ of habeas corpus for belated appellate review. State v. Meyer, 430 So.2d 440 (Fla.1983). We grant the writ and appoint the public defender who filed the petition to represent petitioner in his appeal.
Petitioner was convicted of three different crimes and his trial counsel filed three notices of appeal, all of which appeals were dismissed for failure to file briefs in the cases. This nonfeasance is sufficient to warrant relief under Johnson v. Wainwright, 463 So.2d 207 (Fla.1985). It is also grounds for investigation by The Florida Bar and petitioner’s counsel is directed to report this matter to the appropriate Bar grievance counsel.
Writ granted.
COBB and SHARP, JJ., concur.